         Case 4:20-cv-00219-BD Document 23 Filed 09/30/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RAYMEY VOSS,                                                                 PLAINTIFF
#213751

V.                             CASE NO. 4:20-CV-219-BD

JOHN STALEY, et al.                                                       DEFENDANTS


                                         ORDER

I.     Background:

       Raymey Voss, a pre-trial detainee at the Lonoke County Detention Facility

(Detention Facility), filed this lawsuit without the help of a lawyer under 42 U.S.C.

§ 1983. (Doc. No. 2) He claims that his conditions of confinement were unconstitutional.

       On August 5, 2020, Mr. Voss moved for summary judgment on his claims. (Doc.

No. 15) Because he did not offer any evidence to support his motion, however, the Court

denied the motion. (Doc. No. 16) Now pending is the Defendants’ motion for summary

judgment. (Doc. No. 19) Mr. Voss has not responded to the motion, and the time for

filing a response has passed. (Doc. No. 22)

II.    Discussion:

       A. Standard

       A party is entitled to summary judgment if—but only if—the evidence shows that

there is no genuine dispute about any fact important to the outcome of the case. See FED.

R. CIV. P. 56 and Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017).
          Case 4:20-cv-00219-BD Document 23 Filed 09/30/20 Page 2 of 6




       B. Factual Background

       The material facts in this case are undisputed. On May 17, 2019, Mr. Voss was

booked into the Detention Facility. (Doc. No. 21-2 at p.1) In February of 2020, Detention

Facility staff assigned Mr. Voss to a cell with a padlock because he had “popped”

(disabled) the lock on his previous cell and had left his cell without permission. (Doc. No.

21-8 at p.2)

       On February 20, 2020, Mr. Voss submitted a grievance complaining about his

assignment to a cell with a padlocked door and about overcrowding at the Detention

Facility. (Doc. No. 21-3 at p.1) Defendant Gebhardt responded to the grievance, noting

that the overcrowding was “not a grievable matter.” (Doc. No. 21-3 at p.1)

       On February 24, Mr. Voss appealed Defendant Gebhardt’s decision. In his appeal,

Mr. Voss raised his concern that, in an emergency, staff might not be able to find the key

to the padlock on his cell. Defendant Gebhardt responded to the appeal, stating that staff

had “emergency plans put in affect [sic].”1 (Doc. No. 21-3 at p.1) Defendants Smith and

Gebhardt testified in their affidavits that shift supervisors have the keys to the padlocks in

case of an emergency and that inmates receive cleaning supplies daily to clean their




1
  On March 22, 2020, and April 6, 2020, Mr. Voss filed other grievances regarding the
unsanitary conditions of his confinement. (Doc. No. 21-3 at pp.5-6) Because he submitted
those grievances after he filed this lawsuit, the conditions that he complains of in those
grievances are not included the claims he raised in this case.

                                              2
          Case 4:20-cv-00219-BD Document 23 Filed 09/30/20 Page 3 of 6




cells.2 (Doc. No. 21-8 at p.2; and Doc. No. 21-9 at p.2) Furthermore, when space became

available, Mr. Voss was moved to a cell without a padlock. (Doc. No. 21-8 at p.2)

       C. Conditions of Confinement – Individual Capacity Claims

       Mr. Voss was a pre-trial detainee at the time of the events giving rise to his claims;

therefore, his claims must be analyzed under the Due Process Clause of the Fourteenth

Amendment rather than as eighth amendment claims. Bell v. Wolfish, 441 U.S. 520, 535

n.16 (1979); and Stearns v. Inmate Servs. Corp., 957 F.3d 902, 905 (8th Cir. 2020). In

Bell, “the Court held that the government may detain defendants pretrial and ‘may subject

[them] to the restrictions and conditions of [a] detention facility so long as those

conditions and restrictions do not amount to punishment, or otherwise violate the

Constitution.’” Stearns, 957 F.3d at 907 (quoting Bell, 441 U.S. at 536–37).

       A pre-trial detainee can show that his conditions amounted to punishment in either

of two ways. He can “show that the conditions were intentionally punitive” or, “if there is

no expressly demonstrated intent to punish, the [detainee] could also show that the

conditions were not reasonably related to a legitimate governmental purpose or were

excessive in relation to that purpose.” Id.

       Here, Mr. Voss alleges that: he was assigned to a cell with a padlocked door; he

was not provided cleaning products to clean his cell; and he was forced to sleep on the

floor due to overcrowding. It is undisputed that the Detention Facility policy provides




2
 In the grievance that Mr. Voss submitted on April 6, 2020, he complained that he was
not provided cleaning supplies. That grievance is discussed below.
                                              3
          Case 4:20-cv-00219-BD Document 23 Filed 09/30/20 Page 4 of 6




that “detainees may be temporarily assigned to a cell without an available bunk, leaving

the detainee to sleep on his/her mat on the floor.” (Doc. No. 21-1 at p.3)

       Based on the undisputed evidence, the Court cannot conclude that Mr. Voss’s

conditions at the Detention Facility were punitive, either intentionally or unintentionally.

Rather, his assignment to a cell with a padlocked door was reasonably related to

maintaining inmate safety after Mr. Voss disabled the lock in his previous cell and left

the cell without authorization.

       Furthermore, even if Defendants were grossly negligent in failing to provide Mr.

Voss cleaning supplies on occasion, that conduct would not rise to the level of a

constitutional violation. S.S. v. McMullen, 225 F.3d 960, 964 (8th Cir. 2000). In the

grievance that Mr. Voss submitted on March 8, 2020, he requests that he be provided

bleach or disinfectant spray to clean his cell. Defendant Gebhardt responded that he had

notified jail staff about the issue. (Doc. No. 21-3 at p.4) In the grievance that Mr. Voss

submitted on April 6, 2020, he complains that he was not provided a mop to clean his

cell. (Doc. No. 21-3 at p.6) Defendant Smith responded to Mr. Voss’s appeal of that

grievance by stating: “[Y]ou should start getting daily clean up and I will be checking to

make sure it is being done.” (Doc. No. 21-3 at p.6) Again, these grievances were

submitted after Mr. Voss filed this lawsuit. The Defendants’ responses to the grievances

show, however, that Mr. Voss’s conditions were not intentionally punitive.

       In addition, at the time that Mr. Voss filed his complaint in this case, he had been

forced to sleep on the floor (presumably with a mat) for 19 days. Although it is unclear

how many days Mr. Voss was ultimately forced to sleep on the floor, the Eighth Circuit

                                              4
          Case 4:20-cv-00219-BD Document 23 Filed 09/30/20 Page 5 of 6




has held that there is no absolute right to be placed in a cell with bedding. Williams v.

Delo, 49 F.3d 442, 446 (8th Cir.1995) (citing Johnson v. Boreari, 946 F.2d 67, 71 (8th

Cir. 1991)). Furthermore, Mr. Voss has failed to come forward with any evidence to

show that this circumstance amounted to punishment.

       Finally, Mr. Voss does not allege, nor has he presented any evidence, that

Defendant Staley was personally involved in the alleged unconstitutional conditions at

the Detention Facility. See Clemmons v. Armontrout, 477 F.3d 962, 967 (8th Cir. 2007)

(“Liability under section 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights. To establish personal liability of the supervisory defendants, [the

plaintiff] must allege specific facts of personal involvement in, or direct responsibility

for, a deprivation of his constitutional rights”) (internal quotation marks and citation

omitted). Therefore, Defendants are entitled to judgment as a matter of law on Mr. Voss’s

claims against them in their individual capacities.3

       D. Official Capacity Claims

       Mr. Voss has failed to state claims against the Defendants in their official

capacities. The official-capacity claims here are, in effect, claims against Lonoke County.

Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010). Local governments such as Lonoke

County can be held liable only where an employee violates a prisoner’s rights while

carrying out a county policy or custom. Monell v. New York Dep’t of Soc. Servs., 436

U.S. 658, 694 (1978); Jenkins v. County of Hennepin, Minn., 557 F.3d 628, 632 (8th Cir.


3
 Because the Court finds that Mr. Voss’ claim fail, the Court will not address the
Defendants’ qualified immunity argument in this Order.
                                              5
         Case 4:20-cv-00219-BD Document 23 Filed 09/30/20 Page 6 of 6




2009). Defendants did not violate Mr. Voss’s rights; and even if Mr. Voss had stated a

claim for a constitutional violation, he has not alleged injury from any Lonoke County

policy or custom. Accordingly, Defendants are entitled to judgment as a matter of law on

Mr. Voss’s claims against them in their official capacity.

III.   Conclusion:

       The Defendants’ motion for summary judgment (Doc. No. 19) is GRANTED. Mr.

Voss’s claims are DISMISSED, with prejudice. The Clerk is instructed to close this case.

       IT IS SO ORDERED, this 30th day of September, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             6
